                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                     4:17CR3115
                                             )
             v.                              )
                                             )
TARA RAE ELLINGTON,                          )                       ORDER
                                             )
                    Defendant.               )
                                             )

      This matter came on for sentencing today but I have decided to continue it with the
agreement of the defendant and defense counsel. According to that agreement,

      IT IS ORDERED that:

      (1)    The defendant is remanded to the custody of the United States Marshal.

      (2)    The United States Marshal shall release the defendant to the custody of Tregg Lunn
             on Sunday, March 3, 2019, in order that he may transport her for an interview at
             one of the Oxford Houses. Upon completion of the interview, counsel shall
             transport the defendant back to the jail where she shall be held until further order
             of the court.

      (3)    When the results of the interview are available, Mr. Lunn shall notify me, AUSA
             Sara Fullerton, USPO JR Holder and USPO Mindy Bare.

      (4)    When I know the results of the interview, and whether the defendant may be placed
             at one of the Oxford Houses, I will enter a new date for sentencing and at that time
             indicate what my tentative conclusion is about release of the defendant following
             sentencing.

      (5)    The defendant is advised that she must follow strictly the conditions of this order
             and failing to do so may result in drastic consequences at the time of sentencing and
             otherwise.

      DATED this 27th day of February, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
